Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continuation sheet
Attachment to Advisory Action
Continuation of 12:
Applicant’s arguments presented on pages 2-5 of the remarks filed on 5 February 2021 have been considered, and are not persuasive.

Response to Arguments
Claim Rejections under 35 U.S.C. 103 over Burkett et al. (US 3,792,144) in view of Kim et al. (US 2008/0283483), and further in view of Bachner (US 3,423,495).
Applicant asserts the following arguments addressed below:
Regarding argument (1), on pages 2-5 of the remarks, Applicant asserts that the container of Burkett in view of Kim does not suggest a liquid layer (lipid layer) formed on the whole inner surface of the body portion of the container. 
However, Kim discloses that the coating is applied to a predetermined area, wherein it is appreciated that more or less coating may be applied depending on the particular size and geometry of the container, and on the desired size of the predetermined coverage area ([0015]). Therefore, there is a teaching and suggestion by Kim that one of ordinary skill in the art would reasonably apply the coating to the whole inner surface of the body portion of the container as presently claimed. As such, Applicant’s argument is not found persuasive.
Regarding argument (2), on pages 2 and 3 of the remarks, Applicant asserts that the container of Burkett in view of Kim does not suggest the container is formed of an olefin resin, wherein Kim teaches a PET. 
However, Burkett teaches the container is made of polyethylene (Burkett col. 3, lines 1-2). Kim disclose the container can be made of other plastics, not only PET (Kim [0034]). Additionally, Burkett is relied upon to teach the material of the container, not Kim. Therefore, the container of Burkett in view of Kim comprising a polyethylene reads on the container is formed from an olefin resin as claimed. As such, Applicant’s argument is not found persuasive.

Regarding argument (3), on pages 2 and 3 of the remarks, Applicant asserts that the container of Burkett in view of Kim does not suggest the container is an empty container aside from the liquid layer before being filled with the contents, and the container of Kim is not closed at its mouth portion. 
However, the basis of the rejection is that the coating of Kim is applied to the container of Burkett prior to being filled or sealed to provide improved product release properties (Kim [0001, 0010]), and after applying the coating the container is reasonably considered empty prior to any additional steps. Additionally, Burkett teaches the container is aseptically formed and sealed in a closed system (col. 1, lines 14-28, 45-51, Fig. 8), which reads on the limitations of a closed moth portion. As established by MPEP 2145 (IV), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. As such, Applicant’s argument is not found persuasive.
Regarding argument (4), on page 5 of the remarks, Applicant asserts that Burkett does not suggest any means for feeding a liquid different from the content into the container, or into a container into a mouth portion that has been closed, and that the rejection is based on impermissible hindsight.
However, Burkett teaches the container is aseptically formed and sealed in a closed system after processing (Burkett col. 1, lines 14-28, 45-51, Fig. 8). Kim discloses a lipid coating applied in an amount effective to increase evacuation of a viscous material from a container, wherein the coating is applied by a spray nozzle (Kim [0011, 0015, 0052-0054]). Therefore, the container of Burkett in view of Kim comprises a container that is spray coated with a lipid coating prior to the mouth being closed.
Furthermore, as established by MPEP 2145 (IV), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. 
Moreover, Kim provides a teaching, suggestion, and motivation to apply a lipid coating, and a means of applying the coating leading one of ordinary skill in the art a reasonable expectation of success at arriving at the claimed invention. As set forth in MPEP 2145 (XA), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper. Therefore, no knowledge is gleaned from Applicant’s specification. As such, Applicant’s argument is not found persuasive.                                          
/J.F./
Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782